Case 1:19-cv-12551-FDS Document 286-3 Filed 08/02/21 Page 1 of 2




                Exhibit C
                             Case 1:19-cv-12551-FDS Document 286-3 Filed 08/02/21 Page 2 of 2




From:                            Gannon, Kevin <kgannon@princelobel.com>
Sent:                            Thursday, July 22, 2021 3:15 PM
To:                              Matthias Kamber
Cc:                              kvp-singular; abhansali@kblfirm.com; mkwun@kblfirm.com; wgs-
                                 singularv.google@wolfgreenfield.com; Matthias Kamber; singular@princelobel.com
Subject:                         RE: Singular Computing LLC v. Google LLC; Case No. 1:19-cv-12551 FDS - Notice of Subpoena
                                 directed to Richard Goodin, PE
Attachments:                     Goodin Notice of Subpoena.pdf


[EXTERNAL]

Matthias,

Attached please find a copy Singular’s Notice of Subpoena directed to Richard Goodin, PE. Please let us know if you will
accept service of this subpoena on his behalf.

Thanks,
Kevin

Kevin Gannon



Prince Lobel Tye LLP
One International Place, Suite 3700
Boston, Massachusetts 02110
617 456 8061 Direct
kgannon@princelobel.com




This email is intended for the confidential use of the
addressees only. Because the information is subject to the
attorney-client privilege and may be attorney work product,
you should not file copies of this email with publicly
accessible records. If you are not an addressee on this
email or an addressee's authorized agent, you have received
this email in error; please notify us immediately at
617 456 8000 and do not further review, disseminate or copy
this email. Thank you.

------------------------------

IRS Circular 230 Disclosure: Any federal tax advice or
information included in this message or any attachment is
not intended to be, and may not be, used to avoid tax
penalties or to promote, market, or recommend any
transaction, matter, entity, or investment plan discussed
herein. Prince Lobel Tye LLP does not
otherwise by this disclaimer limit you from disclosing the tax
structure of any transaction addressed herein.




                                                                      1
